

115 HR 1321 IH: To amend the National Housing Act to require the Secretary of Housing and Urban Development to issue guidance to reduce up-front premiums for FHA-insured mortgages if the capital ratio of the Mutual Mortgage Insurance Fund exceeds the statutory limit, and for other purposes.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1321IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the National Housing Act to require the Secretary of Housing and Urban Development to
			 issue guidance to reduce up-front premiums for FHA-insured mortgages if
			 the capital ratio of the Mutual Mortgage Insurance Fund exceeds the
			 statutory limit, and for other purposes.
	
		1.Reduction of up-front premiums for FHA-insured mortgages
 (a)In generalSection 205(f) of the National Housing Act (12 U.S.C. 1711(f)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3) the following new paragraph:  (4)Reduction in up-Front premiums (A)ReviewThe Secretary shall review the capital ratio of the Mutual Mortgage Insurance Fund on a monthly basis.
 (B)DeterminationBeginning on the date of the enactment of this paragraph and every 6 months thereafter, the Secretary shall determine whether the amount of capital in the Mutual Mortgage Insurance Fund has resulted in a capital ratio that has exceeded the requirement in paragraph (2) during the 6-month period immediately preceding the date on which the determination is made. Upon making the determination, the Secretary shall—
 (i)issue guidance to reduce the up-front premium collected pursuant to section 203(c)(2)(A); or (ii)submit a report to Congress explaining why the Secretary has made a determination not to reduce such premium.
								.
 (b)ApplicationWith respect to the first such determination made about the capital ratio of the Mutual Mortgage Insurance Fund as required under paragraph (4) of section 205(f) of the National Housing Act, as added by paragraph (1), the Secretary shall include the 6-month period occurring prior to the date of the enactment of this Act for purposes of determining the 6-month period described in such section 205(f)(4) of the National Housing Act.
			